The defendant is indicted for a false pretence, in trading a horse to the prosecutor Perry. The defendant moved to quash for the reason that the bill did not charge a criminal offence, which motion was allowed by the court, the bill quashed, and the State appealed.
There are two bills of indictment, which the Court treats as one bill with two counts. S. v. Watts, 82 N.C. 656, and S. v. McNeill, 93 N.C. 552. So, if either bill is sufficient, the motion should have been refused.
Then the second bill, though not very well drawn, charges (1001) that the defendant "unlawfully, knowingly, designedly and feloniously did unto one S. H. Perry falsely pretend and represent that a certain horse which the said John Mangum was then and there offering to trade to the said S. H. Perry, was sound and gentle; that a woman could manage the said horse; that the said horse was able to work well." There are other averments in this count, but we think the case turns upon those quoted above.
The principles governing an indictment in this State for false pretences are clearly stated by Justice Reade in delivering the opinion of this Court in S. v. Phifer, 65 N.C. 321, which has been regarded as the leading case on this subject from that time until now. *Page 591 
It is held in that case, to constitute this offence "there must be a false representation as to a subsisting fact intending to cheat and which does cheat." And if we have what is apparently conflicting opinions on this subject, since S. v. Phifer, it is not because the principle of the law governing such cases was not settled and understood by the Court, but for the reason that there has been some trouble, at times, in applying the rule. For instance, in the case of S. v. Holmes, 82 N.C. 607, almost identically the same language is used as in this case, that the "horse was sound and healthy," and the Court in that case held that this did not charge a criminal offence. While in the case of S. v. Burke, 108 N.C. 750, the language used was that the horse "was sound and worked well, and would not kick," and this was held to be sufficient. This case is sustained by S. v. Wilkerson, 103 N.C. 337.
These two cases seem to be in conflict with each other, and, if they are, we should take the last case to be the correct exposition of the law, unless we felt called upon to overrule it, as being in conflict with established authority and sound reasoning. But neither of these cases, nor any other case in our reports, doubts the rule of law   (1002) as held in Phifer's case, supra. In fact it has been quoted and approved in nearly every case on this subject, from the time it was delivered down to S. v. Daniel, 114 N.C. 823, in which it is quoted in an able opinion by Justice MacRae. So, we say, the trouble has been, not in not understanding the rule, but in its application. And we admit that the lines of demarcation between what is an indictable offence and what is not an indictable offence, are so close together that it is sometimes difficult to distinguish between them.
So then, leaving S. v. Holmes, supra, and S. v. Burke, supra, out of the case, and going back to the principle laid down in S. v. Phifer, supra, we think that defendant's saying that the "horse was sound," knowing that he was not sound, was a falsehood as to a subsisting fact calculated to cheat and which the State says did cheat. And that the bill, therefore, charged the defendant with an indictable offence, and there was error in quashing the same.
Error.
Cited: S. v. Matthews, 121 N.C. 605; S. v. Whedbel, 152 N.C. 774. *Page 592 
(1003)